        Case 1:12-cv-00920-EDK Document 160 Filed 11/29/18 Page 1 of 1




          In the United States Court of Federal Claims

                                                 )
 STEPHANIE MERCIER, et al.,                      )
                                                 )
                       Plaintiffs,               )
                                                 )              No. 12-920C
 v.                                              )
                                                 )              (Filed: November 29, 2018)
 THE UNITED STATES OF AMERICA,                   )
                                                 )
                       Defendant.                )
                                                 )


                                             ORDER

       As discussed during the status conference held on this date, the parties shall jointly file a

proposed scheduling order for further proceedings in this case by February 1, 2019.


       IT IS SO ORDERED.




                                                     s/ Elaine D. Kaplan
                                                     ELAINE D. KAPLAN
                                                     Judge
